Citation Nr: 0110466	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability claimed as the result of treatment 
by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA).  The veteran subsequently perfected an 
appeal of that decision.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

At the outset, it is noteworthy that the veteran's claim was 
filed in January 1999, after the October 1, 1997, effective 
date for amendments to 38 U.S.C.A. § 1151.  Consequently, his 
claims must be adjudicated under the current version of 
38 U.S.C.A. § 1151, as opposed to the more lenient standard 
in effect prior to this date.

Under the current version of 38 U.S.C.A. § 1151, when a 
veteran has additional disability not the result of his or 
her own willful misconduct, and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished under any law administered by the Secretary, and 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable compensation shall be awarded in the 
same manner as if the additional disability was service-
connected.  

In the present case, the record shows that the veteran was 
seen on October 11, 1998, with complaints of abdominal pain 
and diarrhea, she was seen again the next day with the same 
complaints and was admitted to the VA medical facility for 
treatment.  Several tests were performed, and on October 20, 
1998, the veteran underwent an exploratory laparotomy which 
resulted in the resection of distal ileum and cecum with 
ileocecostomy due to a perforated appendix that became 
necrotic.  Since this procedure the veteran has complained of 
abdominal pain.  Given the resection of the veteran's ileum 
and cecum, the veteran has suffered additional disability due 
to treatment provided by the VA.  However, there is no 
opinion of record regarding whether the treatment leading up 
to this surgery and the surgery itself were negligent, 
careless, or lacked proper skill.

Additionally, it is not clear from the record that all the 
treatment records pertaining to the veteran's hospital stay 
are of record.  The record fails to contain nurse's notes, 
doctor's notes, progress notes, or post-operative notes.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all treatment records 
pertaining to the veteran, to 
specifically include, nurse's notes, 
progress notes, lab results, test 
results, doctor's notes, and post-
operative reports from the VA medical 
facility in Tampa, Florida, from October 
1, 1998.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  Upon completion of the above, the RO 
should forward the veteran's entire claims 
file to a gastroenterologist for review.  
This reviewer should not be from James 
Haley Veterans Hospital in Tampa, Florida, 
or be a physician who has treated the 
veteran previously.  The reviewer should 
be asked to review the claims file and 
render an opinion as to whether the 
treatment provided to the veteran 
demonstrates negligence, carelessness, 
lack of proper skill, error in judgment, 
or an event not reasonably foreseeable.  
The reviewer should also render an opinion 
as to whether any negligence, 
carelessness, lack of proper skill, or 
error in judgment on the part of the 
treating medical staff proximately caused 
the veteran's additional disability, that 
is, her resection of the ileum and cecum.  
No examination need be scheduled unless 
requested by the reviewer.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




